PER CURIAM:
Rafael J. Dominguez, a federal prisoner, appeals the district court’s order denying relief on his 28 U.S.C. § 2241 (2000) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Dominguez v. Bureau of Prisons, No. 5:06-ct-03088-FL (E.D.N.C. June 4, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the ma*849terials before the court and argument would not aid the decisional process.

AFFIRMED.